                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                         §
 BRAZOS LICENSING AND                                §
 DEVELOPMENT,                                        §        CIVIL ACTION NO. 6:20-cv-543
                                                     §
           Plaintiff,                                §          JURY TRIAL DEMANDED
                                                     §
 v.                                                  §
                                                     §
 HUAWEI INVESTMENT & HOLDING                         §
 CO., LTD., HUAWEI TECHNOLOGIES                      §
 CO., LTD., HUAWEI TECHNOLOGIES                      §
 USA INC., HUAWEI DEVICE CO. LTD.                    §
 (f/k/a HUAWEI DEVICE (DONGGUAN)                     §
 CO.), HUAWEI DEVICE (SHENZHEN)                      §
 CO., LTD. (f/k/a HUAWEI DEVICE CO.,                 §
 LTD.), HUAWEI DEVICE USA, INC.                      §
                                                     §
           Defendants.                               §
                              ORIGINAL COMPLAINT FOR PATENT
                                      INFRINGEMENT

           Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Investment & Holding Co., Ltd., Huawei

Technologies Co., Ltd., Huawei Technologies USA Inc., Huawei Device Co. Ltd. (f/k/a

Huawei Device (Dongguan) Co.), Huawei Device (Shenzhen) Co., Ltd. (f/k/a Huawei Device

Co., Ltd.), and Huawei Device USA, Inc. (collectively “Huawei” or “Defendants”) and

alleges:

                                     NATURE OF THE ACTION
       1.          This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                1
                                         THE PARTIES
      2.       Brazos is a limited liability corporation organized and existing under the laws

of Delaware, with its principal place of business at 606 Austin Ave, Ste 6, Waco, TX 76701.

      3.       On information and belief, Defendant Huawei Investment & Holding Co.,

Ltd. is a Chinese corporation that does business in Texas, directly or through intermediaries,

with a principal place of business at Bantian, Longgang District, Shenzhen, 518129,

People’s Republic of China.

      4.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

Chinese corporation that does business in Texas, directly or through intermediaries, with a

principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

Republic of China.

      5.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established

place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

Technologies USA, Inc. is authorized to do business in Texas and may be served via its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3136.

      6.       Upon information and belief, Defendant Huawei Device Co. Ltd. (formerly

known as Huawei Device (Dongguan) Co.) is a Chinese corporation that does business in

Texas, directly or through intermediaries, and maintains a principal place of business in No.2

of Xincheng Road, Songshan Lake Zone, Dongguan, Guangdong 523808, People’s

Republic of China.

      7.       Upon information and belief, Huawei Device (Shenzhen) Co., Ltd. (formerly

known as Huawei Device Co., Ltd.) is a wholly-owned subsidiary of Defendant Huawei
                                             2
 Device Co. Ltd. is a Chinese corporation that does business in Texas, directly or through

 intermediaries, and maintains a principal place of business in Bantian, Longgang District,

 Shenzhen 518129, People’s Republic of China.

        8.       On information and belief, Defendant Huawei Device USA, Inc., is a Texas

 corporation with a principal place of business located at 5700 Tennyson Parkway, Suite 600,

 Plano, Texas 75024. Huawei Device USA, Inc. is authorized to do business in Texas and

 may be served via its registered agent, CT Corporation System, 1999 Bryan Street, Suite

 900, Dallas, Texas 75201-3136.

        9.       All of the Defendants operate under and identify with the trade name

 “Huawei.” Each of the Defendants may be referred to individually as a “Huawei Defendant”

 and, collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.” Upon information and belief, Defendant Huawei Investment & Holding Co.,

 Ltd. provides consolidated financial reporting for Huawei entities, including all Huawei

 Defendants.

                              JURISDICTION AND VENUE
       10.      This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       11.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       12.      This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established


                                              3
minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.

       13.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391 and 1400(b) because Huawei Technologies USA Inc. and Huawei Device USA Inc.

have committed acts of infringement in this judicial district and have a regular and

established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Huawei Technologies USA Inc. and Huawei Device

USA Inc. have sold or offered to sell the Accused Products in this judicial district and have

employees or agents that operate Huawei equipment in this judicial district, including at

189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park, TX 78613, 1399 S A

W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050 Rabbit Hill

Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd, Round Rock, TX 78664,

4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock, TX 78681, 506

McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock, TX 78681,

112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown, TX 78628,

3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574, 3801 Oak

Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX 78664, 6603 S

Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.

                          COUNT ONE - INFRINGEMENT OF
                             U.S. PATENT NO. 6,999,727
       14.      Brazos re-alleges and incorporates by reference the preceding paragraphs

of this Complaint.

                                              4
          15.    On February 14, 2006, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 6,999,727 (“the ’727 Patent”), entitled “Method to

Implement A Performance Monitoring Function On The Ground Of The Retrieved Data

Through Fec (Forward Error Correction) In A Telecom Network.” A true and correct copy

of the ’727 Patent is attached as Exhibit A to this Complaint.

          16.     Brazos is the owner of all rights, title, and interest in and to the ’727 Patent,

including the right to assert all causes of action arising under the ’727 Patent and the right

to any remedies for the infringement of the ’727 Patent.

          17.    Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to,

Huawei optical transmission equipment that supports a variety of access modes (collectively,

the “Accused Products”).

          18.   The Accused Products include Huawei OptiX OSN 7500/6800/8800/3800

series.

          19.     Huawei OptiX OSN 7500 (including OSN 6800/8800/3800 series) is a new

generation optical transmission equipment that supports a variety of access modes. OSN 7500

adopts unified switching architecture, i.e., both time-division multiplexing (TDM) domain,

and the packet domain. OSN 7500 mainly applies to service scheduling nodes at the backbone

layer of MANs to schedule and transmit services of different types and granularities.




                                                  5
https://carrier.huawei.com/en/products/fixed-network/transmission/hybrid-mstp/osn7500


        20.      OSN 7500/8800/6800/3800 series router switches support the forward error

 correction technology which is implemented to rectify the errors produced during signal

 transmission.




https://www.karma-
group.ru/upload/iblock/a86/OptiX%20OSN%207500%20II%20Product%20Overview(Hybrid)
.pdf,




                                            6
https://www.scribd.com/document/216325471/OSN-6800-pdf


        21.       OSN 7500 uses Transport Packet assist (TP-assist) that enables care-free

 maintenance solutions for packet transport networks based on the MPLS/MPLS-TP

 architecture. OSN 7500 provides a planning tool for PTNs. OSN 7500 supports automatic

 fault location & performance monitoring of packet services. Performance Monitoring events

 evaluate the quality of the path (or link) used for data transfer.




  https://carrier.huawei.com/en/products/fixed-network/transmission/hybrid-mstp/osn7500,




https://www.karma-
group.ru/upload/iblock/a86/OptiX%20OSN%207500%20II%20Product%20Overview(Hybrid)
.pdf

        22.       The performance monitoring function further stores the results of

 performance tests performed in 15-min and 24 hrs durations.


                                                 7
https://www.karma-
group.ru/upload/iblock/a86/OptiX%20OSN%207500%20II%20Product%20Overview(Hybrid)
.pdf
         23.     OSN 7500 series supports built-in WDM technology, which enables

 transmissions of several wavelengths in one fiber. OSN 7500 supports Forward Error

 Correction (FEC) technology. Huawei OptiX OSN 7500 uses Forward Error Correction (FEC)

 functions to rectify the bit errors occurring in blocks.




https://www.karma-
group.ru/upload/iblock/a86/OptiX%20OSN%207500%20II%20Product%20Overview(Hybrid)
.pdf
         24.     FEC relates to encoding the information transmitted in the form of fixed-sized

 blocks of data. OSN 7500 performs FEC function once the blocks of data are received.




https://www.huawei.com/ilink/en/download/HW_140702



                                                 8
https://www.huawei.com/ilink/en/download/HW_140702


        25.      The accused product obtains data related to the number of blocks that are

 corrected and uncorrected after implementation of the Forward Error Correction.




https://support.huawei.com/enterprise/my/doc/EDOC1000178036/ee1cd5a6/fec-service-
performance-event-list,




Source: https://support.huawei.com/enterprise/en/knowledge/KB0000358626

        26.      Huawei OptiX OSN 7500 uses the Forward Error Correction function to

 correct block of information. If a block is corrected with the FEC mechanism, it is classified

 as a corrected block otherwise as an uncorrected block.




                                               9
https://support.huawei.com/view/contentview/getFileStream?mid=SUPE_DOC&viewNid=ED
OC0100507779&nid=EDOC0100507779&partNo=j008&type=htm#dd-f




https://www.huawei.com/ilink/en/download/HW_140702


        27.     With the help of in-built functions, OSN 7500 can detect (i.e. classify) and

 count corrected and uncorrected blocks.




https://support.huawei.com/enterprise/en/doc/EDOC1000178036/84e283e8/fec_uncor_block_c
nt,




https://support.huawei.com/enterprise/my/doc/EDOC1000178036/ee1cd5a6/fec-service-
performance-event-list


        28.     Huawei OptiX OSN 7500 provides various performance parameters/ events

 such as Severely Errored Second - SES (i.e., SCS) and Background Block Error - BBE (i.e.,

 BCE). Severely Errored Second (SES) indicates the time period in which more than 30% of


                                             10
 errored block occur (i.e. at least an uncorrected block has been detected). Background Block

 Error (BBE), represents the number of errored blocks which are detected outside the SES time

 period.




https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.8201-201104-I!!PDF-
E&type=items




https://support.huawei.com/enterprise/br/doc/EDOC1000178036/2181ad28




https://support.huawei.com/enterprise/br/doc/EDOC1000178036/2181ad28


           29.   There are errors that occur before the implementation of FEC or any

 correction scheme. FEC corrects the errors that are within its capacity or range.




https://support.huawei.com/view/contentview!getFileStream.action?mid=SUPE_DOC&viewN
id=EDOC1000053910&nid=EDOC1000053910&partNo=j002&type=htm,




https://www.huawei.com/ilink/en/download/HW_140702

                                               11
        30.      After the implementation of FEC, the errored blocks within the correction

 capacity of FEC are corrected. The number of errored blocks which are beyond the correction

 capacity of FEC remain uncorrected. Amongst these uncorrected blocks, the blocks lying

 outside the time period SES (or non-SES) are referred as Background Block Error (BBE).




https://support.huawei.com/enterprise/br/doc/EDOC1000178036/2181ad28


        31.      The accused product Huawei OptiX OSN 7500 provides the method of

 calculating the Background Block Error Ratio (BBER) (i.e. Performance Monitoring

 Function) by correlating the information between the corrected and uncorrected blocks

 obtained through the FEC function. The correlation of the corrected and uncorrected blocks

 information comprises performance events explained above (Severely Errored Second - SES

 and Background Block Error – BBE).




https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.8201-201104-I!!PDF-
E&type=items,
         32.     Background Block Error Ratio (BBER) is the ratio of BBE in available time

 (during a fixed measurement interval) to total number of blocks excluding the blocks from the

 SES period.




                                              12
https://support.huawei.com/enterprise/en/doc/EDOC1000079082?section=j009




https://support.huawei.com/enterprise/en/doc/EDOC1000178036/8c644a29/otn-performance-
events

        33.       The number of errored blocks, lying in the non-SES period, which are left

 uncorrected (or uncorrected errors) after the implementation of FEC are dependent upon the

 number of blocks corrected by FEC in the non-SES time period. Therefore, the number of

 corrected and uncorrected blocks are correlated in the BBER ratio through the parameters

 BBE and SES respectively.

        34.       In view of preceding paragraphs, each and every element of at least claim 1

 of the ’727 Patent is found in the Accused Products.

        35.       Huawei has and continues to directly infringe at least one claim of the ’727

 Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

 sale, importing, and/or distributing the Accused Products in the United States, including

 within this judicial district, without the authority of Brazos.

        36.       Huawei has received notice and actual or constructive knowledge of the ’727

 Patent since at least the date of service of this Complaint.
                                                 13
          37.     Since at least the date of service of this Complaint, through its actions,

Huawei has actively induced product makers, distributors, retailers, and/or end users of the

Accused Products to infringe the ’727 Patent throughout the United States, including within

this judicial district, by, among other things, advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,

operating manuals, and other instructions on how to implement and configure the Accused

Products. Examples of such advertising, promoting, and/or instructing include the documents

at:

      •   https://carrier.huawei.com/en/products/fixed-network/transmission/hybrid-
          mstp/osn7500
      •   https://www.scribd.com/document/216325471/OSN-6800-pdf
      •   https://www.huawei.com/ilink/en/download/HW_140702
      •   https://support.huawei.com/enterprise/en/knowledge/KB0000358626
      •   https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-G.8201-201104-
          I!!PDF-E&type=items
      •   https://support.huawei.com/enterprise/br/doc/EDOC1000178036/2181ad28
      •   https://support.huawei.com/view/contentview/getFileStream?mid=SUPE_DOC&vi
          ewNid=EDOC0100507779&nid=EDOC0100507779&partNo=j008&type=htm#dd
          -f
      •   https://www.karma-
          group.ru/upload/iblock/a86/OptiX%20OSN%207500%20II%20Product%20Overvi
          ew(Hybrid).pdf
      •   https://support.huawei.com/enterprise/en/doc/EDOC1000178036/84e283e8/fec_un
          cor_block_cnt
      •   https://support.huawei.com/enterprise/my/doc/EDOC1000178036/ee1cd5a6/fec-
          service-performance-event-list
      •   https://support.huawei.com/enterprise/en/doc/EDOC1000079082?section=j009
      •   https://support.huawei.com/enterprise/en/doc/EDOC1000178036/8c644a29/otn-
          performance-events
      •   https://support.huawei.com/view/contentview!getFileStream.action?mid=SUPE_D
          OC&viewNid=EDOC1000053910&nid=EDOC1000053910&partNo=j002&type=
          htm

          38.     Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’727 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

                                                 14
 with knowledge that the Accused Products infringe the ’727 Patent. The Accused Products are

 especially made or adapted for infringing the ’727 Patent and have no substantial non-

 infringing use. For example, in view of the preceding paragraphs, the Accused Products

 contain functionality which is material to at least one claim of the ’727 Patent.

                                           JURY DEMAND
        Brazos hereby demands a jury on all issues so triable.


                                  REQUEST FOR RELIEF

         WHEREFORE, Brazos respectfully requests that the Court:

         (A)     Enter judgment that Huawei infringes one or more claims of the ’727 Patent

  literally and/or under the doctrine of equivalents;

         (B)     Enter judgment that Huawei has induced infringement and continues to

  induce infringement of one or more claims of the ’727 Patent;

         (C)     Enter judgment that Huawei has contributed to and continues to contribute

  to the infringement of one or more claims of the ’727 Patent;

         (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

  compensate Brazos for such damages, together with pre-judgment and post-judgment

  interest for the infringement by Huawei of the ’727 Patent through the date such judgment

  is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

  the amount found or assessed in accordance with 35 U.S.C. §284;

         (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

         (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

  additional relief as is deemed appropriate by this Court.



Dated: June 17, 2020                           Respectfully submitted,
                                                15
/s/ James L. Etheridge

James L. Etheridge
Texas State Bar No. 24059147
Ryan S. Loveless
Texas State Bar No. 24036997
Travis L. Richins
Texas State Bar No. 24061296
ETHERIDGE LAW GROUP, PLLC
2600 E. Southlake Blvd., Suite 120 / 324
Southlake, Texas 76092
Telephone: (817) 470-7249
Facsimile: (817) 887-5950
Jim@EtheridgeLaw.com
Ryan@EtheridgeLaw.com
Travis@EtheridgeLaw.com


COUNSEL FOR PLAINTIFF




  16
